Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 3/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020,3/10/2021,5/24/2021 was considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lei on 6/3/2021.
The application has been amended as follows: 
1.	(Proposed Amended)  A method comprising:
patterning a p-type layer of a semiconductor material to form, along a first surface of the p-type layer, a plurality of alternating high resistivity areas and low resistivity areas, wherein the low resistivity areas correspond to light emitters that have not yet been singulated into separate light emitting diodes, and wherein the high resistivity areas correspond to portions of the p-type layer that have a higher resistivity than the low resistivity areas;
bonding a base wafer to the first surface of the p-type layer after the plurality of alternating high resistivity areas and low resistivity areas have been formed, wherein the base wafer is bonded to the first surface of the p-type layer: (i) after planarizing the first surface of the p-type layer, after depositing a bonding layer on the first surface of the p-type layer, and after depositing a contact layer on the first surface of the p-type layer or (ii) via a metal layer and an oxide layer;
removing a substrate from a second surface of the semiconductor material, wherein the second surface of the semiconductor material is opposite to the first surface of the p-type layer; and
patterning a trench between each adjacent pair of the light emitters, wherein the patterning singulates the light emittters.  

2.	(Original)  The method of claim 1, further comprising forming a lens on a portion of the second surface of the semiconductor material corresponding to one of the plurality of light emitters



wherein the base wafer is bonded to the first surface of the p-type layer via the bonding layer.
4.	(Original)  The method of claim 1, wherein the semiconductor material comprises, in order, an n-type layer, a quantum well layer, and the p-type layer.
5.	(Proposed Amended)  The method of claim 1, 


wherein the base wafer is bonded to the first surface of the p-type layer via the contact layer and the bonding layer.
6.	(Original)  The method of claim 5, wherein the bonding layer and the contact layer are made of different metals.
7.	(Original)  The method of claim 5, wherein the bonding layer and the contact layer are made of the same metal. 
8.	(Original)  The method of claim 3, wherein the base wafer comprises a plurality of driver circuits, and the method further comprises aligning the plurality of driver circuits with the light emitters while bonding the base wafer to the bonding layer.
9.	(Previously Presented)  The method of claim 3, wherein the base wafer is bonded to the bonding layer by metal-to-metal bonding.  
10.	(Previously Presented)  The method of claim 3, wherein the base wafer is bonded to the bonding layer by eutectic bonding.  
11.	(Previously Presented)  The method of claim 3, wherein the base wafer is bonded to the bonding layer by metal-oxide fusion bonding.  

13.	(Original)  The method of claim 1, further comprising roughening a portion of the second surface of the semiconductor material corresponding to one of the plurality of light emitters.
14.	(Proposed Amended)  The method of claim 1, further comprising, before bonding the base wafer to the first surface of the p-type layer:
depositing [[a]] the metal layer on the light emitters; and
depositing [[an]] the oxide layer on the high resistivity areas,
wherein the base wafer is bonded to the first surface of the p-type layer via the metal layer and the oxide layer.
15.	(Original)  The method of claim 14, wherein bonding the base wafer to the first surface of the p-type layer comprises forming a first bond and subsequently performing a process to enhance the first bond or to form a second bond.
16.	(Original)  The method of claim 15, wherein the first bond is formed via the oxide layer and the second bond is formed via the metal layer.
17.	(Original)  The method of claim 1, wherein the substrate is removed by focusing a laser beam at an interface between the substrate and the semiconductor material.
18.	(Original)  The method of claim 1, wherein the trenches are patterned by lithography.
19.	(Previously Presented) The method of claim 1, wherein the patterning of the p-type layer comprises plasma treatment or ion implantation, performed on selected areas along the first surface of the p-type layer to increase a resistivity of the selected areas.
20	(Previously Presented) The method of claim 19, wherein the semiconductor material includes a quantum well layer, and wherein the plasma treatment or ion implantation is performed to a depth that extends through the p-type layer, but not into the quantum well layer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “a method comprising: patterning a p-type layer of a semiconductor material to form, along a first surface of the p-type layer, a plurality of alternating high resistivity areas and low resistivity areas, wherein the low resistivity areas correspond to light emitters that have not yet been singulated into separate light emitting diodes, and wherein the high resistivity areas correspond to portions of the p-type layer that have a higher resistivity than the low resistivity areas;
bonding a base wafer to the first surface of the p-type layer after the plurality of alternating high resistivity areas and low resistivity areas have been formed, wherein the base wafer is bonded to the first surface of the p-type layer: (i) after planarizing the first surface of the p-type layer, after depositing a bonding layer on the first surface of the p-type layer, and after depositing a contact layer on the first surface of the p-type layer or (ii) via a metal layer and an oxide layer;
removing a substrate from a second surface of the semiconductor material, wherein the second surface of the semiconductor material is opposite to the first surface of the p-type layer; and
patterning a trench between each adjacent pair of the light emitters, wherein the patterning singulates the light emittters” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816